UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4199



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JONATHAN KEITH IDEMA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
Chief District Judge. (CR-93-2-BO)


Submitted:   October 29, 1999          Decided:     December 15, 1999


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifford J. Barnard, Boulder, Colorado, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, John S.
Bowler, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Keith Idema appeals from a restitution order issued

after remand.*   In his initial appeal from his convictions and

sentence for conspiracy to commit wire fraud and fifty-eight counts

of wire fraud, we vacated the district court’s order of restitution

and remanded for the district court to make appropriate findings of

fact regarding Idema’s financial resources, needs, and earning

ability.   See United States v. Glosson, No. 94-5669(L), 1996 WL

175053 (4th Cir. Apr. 15, 1996) (unpublished).      On remand, the

district court   reimposed restitution in the amount of $200,000.

On appeal, Idema contends that the district court failed to make

the requisite findings of fact showing that Idema had the ability

to pay restitution.

     We have reviewed the district court’s order of restitution, as

well as the briefs and joint appendix, and we find that the

district court did not abuse its discretion.   See United States v.

Hyppolite, 65 F.3d 1151, 1159 (4th Cir. 1995) (standard of review).

We thus affirm on the reasoning of the district court. See United

States v. Idema, CR-93-2-BO (E.D.N.C. Jan. 11, 1999).   We dispense

with oral argument because the facts and legal contentions are




     *
      Although Idema’s notice of appeal was filed after the ten-day
appeal period in Fed. R. App. P. 4(b), we find excusable neglect
clear on the record. Thus, we have jurisdiction to address the
merits of Idema’s appeal. See United States v. Reyes, 759 F.2d
351, 354 (4th Cir. 1985).

                                2
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                3